Citation Nr: 0700317	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  97-27 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO initially denied the veteran's claim in an April 1997 
rating decision.  The veteran appealed that decision to the 
Board.  The veteran's claim was initially before the Board in 
October 2000.  At that time, the Board remanded the veteran's 
claim for additional development for VA treatment records 
identified by the veteran, specifically records of the Vet 
Center at Condo Centro Medico from June 1996.

A request was made for VA treatment records from the VA 
Medical Center in San Juan.  The VAMC responded, however, 
that it does not have a record of any appointments for the 
veteran in June 1996 and, additionally, it does not have 
information from the Vet Center.

The denial of the veteran's claim was continued in an April 
2004 Supplemental Statement of the Case, and the veteran's 
appeal was returned to the Board.  In an August 2004 
decision, the Board denied the veteran's claim on the basis 
that the medical evidence does not show he has a diagnosis of 
PTSD.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims.  In January 2006, pursuant to a 
Joint Motion, the Court remanded the veteran's claim to the 
Board.  In the Joint Motion, it was indicated that the RO had 
failed to comply with the Board's instruction in the October 
2000 remand to obtain treatment records from the Vet Center 
at Condo Centro Medico in violation of Stegall v.  West, 11 
Vet. App. 268, 271 (1998), and the Board had failed to 
provide adequate reasons and bases for rendering a decision 
without them.  Furthermore, the Board was directed to comply 
with all provisions of the Veterans Claims Assistance Act of 
2000, (VCAA).

Thus the Board finds that, pursuant to the Court's remand and 
the Joint Motion, remand of the veteran's claim is in order 
for compliance with the October 2000 directive to the RO to 
obtain the veteran's treatment records from the Vet Center at 
Condo Centro Medico.  

On remand, the veteran must also be provided with VCAA notice 
that is compliant with the current laws and regulations 
relating thereto.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice on 
his claim that is compliant with the current 
requirements.

2.  With any appropriate authorization, 
contact the Vet Center at Condo Centro 
Medico and request copies of the veteran's 
treatment records for PTSD from 1996 to the 
present.  All efforts to obtain the records 
should be fully documented, and the facility 
should be asked to provide a negative 
response if records are not available.

3.  Then, after ensuring that any actions 
needed to comply with VA's duty to assist 
and notice obligations are accomplished, 
readjudicate the claim.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


